Warner, C. J.
1. Had the Judge of the County-Court of Baker County jurisdiction to bind out the three children as apprentices to defendant under the act of 17th March, 1866?
To have conferred jurisdiction upon the County-Judge of Baker County, these children must have been residents of that county, their parents dead, or residing 'out of the county, the profits of whose estate was insufficient for their support and maintenance. If their parents resided in the County of Baker, and from age, infirmity, or poverty were unable to support them, then the County-Judge would have had jurisdiction to bind them out as apprentices. This pretended indenture of appi’enticeship is dated on the 2d day of February, 1867. The record discloses the fact that these children were removed from Baker County to Dougherty County by the petitioner a short time before Christmas, 1866, and hired to Dykes for ¡$150.00 for the year 1867, where they remained under his contract until the last of January, 1867, when they were taken away by some one without petitioner’s knowledge or consent, and found in possession of defendant, who claims them as his apprentices- under the pretended indenture set out in the record.
Upon this statement of facts, the County-Judge of Baker County had no jurisdiction to bind out these children to the defendant as apprentices. They did not reside in the County of Baker, but in the County of Dougherty, where they had been hired by their father for the year, for their board, clothing, and wages besides, so that there is no pretext that they would become chargeable to the County of Baker for their support and maintenance. This act of the County-Judge, binding these children as apprentices to defendant, was simply *242void, a mere nullity , and may be attacked whenever and in whatever way it is sought to be used as a valid act. Towns vs. Springer, 9th Geo. Rep., 130.
2. According to the facts stated in the record, these children were the legitimate children of the petitioner, and he had the legal right to their custody.' By the 1737th section of the Code it is declared that “ the marriage of the mother and the reputed father of an illegitimate child, and the recognition of such child .as his, shall render the child legitimate; and in such case the child shall immediately take the surname of his father. The mother and reputed father of these children were married, the children recognized by him as his children, and the mother is dead. In our judgment, the petitioner is entitled to the custody and control of these children, and it was error in the Court below in remanding them bade into the possession of Wm. H. Adams, the defendant.
Let the judgment of the Court below be reversed.